Title: John Adams to Samuel Osgood, 9 April 1784
From: Adams, John
To: Osgood, Samuel


          
            Sir
            The Hague April 9. 1784
          
          on the 5th, I received your Favour which came by Coll Herman, and another long Letter with it.— You have obliged me very much. in the Six Years that I have passed in Europe, I never received So much Information, concerning the Spirit of the Times in Congress.
          I very early Saw the Necessity of forming Connections with European Powers, and the Facility of doing it, but I saw equally early the infinite danger of these Connections, and that our Salvation would depend upon the manner in which they should be made and conducted, in order to guard against them, I Spared no Pains in Congress, while the first Plan of a Connection with France was under Contemplation. It is a certain Fact, that I Argued and laboured in Congress against any other Connection with France than a Commercial Treaty. and in this I succeeded, against the opinion of two of My best Friends. after this I left Congress & went home, to see my Constituents and to recruit my Health after a long & most fatiguing Attendance. While I was gone, the Term of our Army

expired, the little remnant of it after the Loss of Fort Washington &c retreated thro the Jersies, an Alarm if not a Panick Seized many. the Matter was brought on again by two excellent Members, and those Instructions were passed which involved Us in a Treaty of Alliance.— I dare say all these Facts were known at Versailles very soon, and I was marked out even then for too independent a Spirit.— Our Countrymen generally never had an adequate Idea of the Interest of France in our Seperation from G. B—indeed of the Necessity she was under to Secure it. nor have they now an Idea of the vast the immense Advantages she has derived from it— she has raised herself by it from the deepest Prostration in the Dust, to the highest Elevation she ever obtained. These are Ideas, which our People ought not to be strangers to, Although it is not prudent to make many Words about them at present on this side the water. It is of great Importance, to Posterity that the History of our foreign Affairs should be accurately ascertained, from the first debates in Congress on the subject in 1775 & 6, to this time, but I am afraid it will never be done. Fear, and Love and Complaisance, will prevent the Truth from being ever told, without disguise. and Posterity will have their Minds clouded with those Prejudices and Errors which have bewildered Us. Justice will never be done to those who have really Saved their Country, while unceasing Panegyricks will roll along with the Names of those who have embarrassed and betrayed it. There is, according to the most unerring of all the Ancient oracles I mean Tacitus,; There is such a Thing in human Nature as “Servitii Libido.” a Lust of servitude, a Passion to be slaves.
          The Question whether Congress shall impose Duties, is a very serious one. and if it be allowed at all, it must be under very clear Limitations, And for determinate Purposes and defined Periods and those not long ones. So far I should hope all will agree.— This Republick tryed the Experiment, and found at last, that the Seperate states must lay all Duties, and it is now established that their High Mightinesses Petition the states every Year, for the Moneys necessary for defined Purposes.— But what I contend for is, that some Method of raising Money, for paying the Debt should be fallen upon immediately. You have laid open to me Sceenes that terrify me. But all will go well. As to the Army, I wish with you that every Commission were annulled and every Man disbanded.
          The New order of Knights, I suppose would be laid aside, if either Congress or any one state should resolve against it. But I could wish that this might be avoided if possible and the Officers perswaded to

lay it, aside voluntarily. if Distinctions should arise between Cavaliers and Roundheads, and Disputes they would have unhappy Effects. some of the Officers must make a poor figure with their decorations among their Neighbours.
          The Instances, for a Minister to sweeden do not surprize me. Nothing of the Kind, however extravagant can surprize me. The Operation of Flattery upon the human Mind is well known. Even just Praise long continued, rarely fails, perhaps never fails, to exalt and render extravagant, even the firmest coolest and most Sagacious minds. Rebus Secundis etiam agregios duces insolescere.— His Success, in So many of his Selfish Plans, and Hostilities against others and the Ardour with which he is Supported in all of them for his Obsequiousness, by Politicians to whom all the Arts and Maxims of Aristotle, his Disciple Machiavil, and their Disciples the Jesuits are familiar both in Theory and Practice, have emboldened a Mind enfeebled with Age the stone & the Gout, and eaten with all the Passions which prey upon old Age unprincipled, untill it is no longer under the restraint even of Hipocrisy. He told me, that the United States ought to join France in two future Wars against G. B.—the first to pay the Debt We owe her, for making War for Us. and the Second to shew ourselves as generous as she had been.— This sentiment will ensure him Protection, and Intercession in whatever he aims at.— it is high time his Resignation was accepted. He has done Mischief enough. He has been possessed of the lowest Cunning and the deepest Hypocrisy, I ever met. the latter he, evey day lays aside, more & more, it being now he thinks unnecessary. I am informed he has lately written against me to Congress. What he can have Said after allowing me to be Sensible and honest I know not. He has heretofore tatled to Congess and misrepresented Expressions in private Conversation between him and me, alone, in anxious Consultation upon our dearest public Interests—in the worst of times, without giving me the least hint that he disapproved what I Said.
          I have been so sensible of danger from Foreigners that I was determined that no dangers of seas or Terrors of Prisons or Death, No Hardships of Voyages Journeys Climates, or Perils of Courts, Ministers or Assassins should deter me, from attempting all in my Power, to Ward it off.— But I was not aware of the Perils from false Brothren which have been worse than all the rest. Nevertheless, thro all Difficulties & Dangers, I have executed every Thing I have undertaken, and all is Secured.— I am now indifferent about all the Laughers, Weepers, Cursers & Flatterers. The first Wish of my soul,

is to go home. If, the People of America have not now sense & Spirit enough to put all to rights, they ought not in divine Justice to be free.
        